DETAILED ACTION
Claims 1-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.
	
	Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Claim Interpretation
Regarding claims 3 and 21, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	

Claim Objections
Claim 29 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (emphasis added).  See MPEP § 608.01(n).  In particular, claim 29 recites “A method…comprising the combination of the method of claim 1 and the method of claim 20” (emphasis added). 
Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (U.S. 7,783,853 B1) in view of NPL “Extensible and Dynamic Topic Types for DDS”, 2012 Specification, http://www.omg.org/spec/DDS-XTypes/1.0 (hereinafter OMG).
Regarding claim 1, Rhee discloses a method for performing zero-copy distribution of data samples between applications running on the same node in a system using an Object Management Group (OMG) Data Distribution Service (DDS), a Real-Time Publish Subscribe (RTPS) protocol or a combination thereof (see Rhee; column 1 lines 29-36 and column 8 lines 49-54; Rhee discloses middleware is used to implement real-time data distribution, such as OMG DDS, which is a standard specification for publish-subscribe data distribution.  And it should be noted that neither data samples nor entries need be copied, in fact, copies may be avoided, i.e. “zero-copy”), comprising: 
(a) having a node (see Rhee; column 2 lines 61-63; Rhee discloses at least one node of a data distribution system is provided); 
(b) having a pool of data samples in a shared memory segment (see Rhee; column 3 lines 13-24; Rhee discloses storing data samples in memory of the node in fixed block sizes units of a memory buffer pool, i.e. “shared memory segment”);
(c) having a first application publishing the data samples from the pool with a DataWriter (see Rhee; column 2 lines 22-31 and column 7 lines 38-40; Rhee discloses using a DataWriter to publish data. The data samples are stored in the buffer on behalf of a user publisher application, i.e. “first application”); 
(d) having a second application receiving the data samples from the pool with a DataReader (see Rhee; column 2 lines 32-36 and column 7 lines 41-45; Rhee discloses using a DataReader attached to a subscriber for receiving data.  The data samples are also stored in the buffer on behalf of a user consumer application, i.e. “second application”).
While Rhee discloses publishing “data samples” and subscribing to data samples using a “DataWriter” and “DataReader”, as discussed above, Rhee does not explicitly disclose (e) having a memory representation of the data samples; (f) having a network representation of the data samples that is a reference; (g) the DataWriter sending references of the data samples to the DataReader; and (h) the DataReader using the references to access the memory representation of the data samples.
In analogous art, OMG discloses (e) having a memory representation of the data samples (see OMG; pages 77 and 78, section 7.4; OMG discloses data serialization such that data can be stored in a file.  Two types of data representations are Extended CDR and XML.  In other words, the data samples layout/format in memory can be Extended CDR or XML.  The examiner notes that according to the applicant’s specification, memory representation represents how a data sample is layout in memory; see applicant’s specification as filed; page 8); 
(f) having a network representation of the data samples that is a reference (see OMG; pages 123 and 124, section 7.6.2.1.1; OMG discloses each data representation shall be identified by a two-byte signed integer value, the representation identifier, i.e. “network representation”.  Extended CDR data representation takes the value 0 and XML data representation takes the value 1.  In other words, the representation identifier is used as reference for the particular data representations.  Further, RTPS can be used and an encapsulation identifier is used as the representation identifier.  The examiner notes that the applicant’s specification states that the network representation of a data sample always starts with a two-byte header representing the encapsulation identifier; see applicant’s specification as filed; page 3); 
(g) the DataWriter sending references of the data samples to the DataReader (see OMG; pages 123 and 124, section 7.6.2.1.1; OMG discloses each data representation shall be identified by a two-byte integer, the representation identifiers, and the DataWriter offers the representation by communicating with its matched DataReader); and
(h) the DataReader using the references to access the memory representation of the data samples (see OMG; pages 123 and 124, section 7.6.2.1.1; OMG discloses DataReader requests one or more representations and receives the representations from the DataWriter, i.e. using the representation identifiers).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s data representation feature into the system of Rhee in order to provide the benefit of allowing the data samples to be efficiently retrieved from the buffer (see Rhee; column 4 lines 13-20) by using the data representation QoS policy, thereby allowing for possible extensions (see OMG; page 123; section 7.6.2.1).
Regarding claim 2, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the memory representation is memory position independent (see OMG; pages 123 and 124; section 7.62.1.1; OMG discloses a data representation QoS policy that indicates the data representation, i.e. “memory representation”, are specified by topic and matching.  As such, not dependent on position in memory).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 3, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the memory representation is an Extended CDR encoding version 1 (XCDR1) (see OMG; page 124; section 7.6.2.1.1; OMG discloses representation identifiers, such as, XCDR, which corresponds to the Extended CDR Data Representation) or an Extended CDR encoding version 2 (XCDR2) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Extended CDR encoding version 1” alternative).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s XCDR feature into the system of Rhee in order to provide the benefit of compact and efficient binary representation and minimizes CPU and bandwidth usage (see OMG; page 78; Table 7.25).
Regarding claim 4, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the memory representation is a C/C++ plain memory representation for fixed-size DDS types (see OMG; pages 87 and 88; sections 7.5.1.1.1 and 7.5.1.1.2; OMG discloses the use of C and C++ for plain language binding type for DDS).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s plain language binding feature into the system of Rhee in order to provide the benefit of scalability by allowing distribution on platforms with a native C/C++ type.
Regarding claim 5, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the memory representation uses offsets instead of memory addresses (see OMG; page 198; OMG discloses DataWriter using ByteArray bytes with a long offset).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s offset feature into the system of Rhee in order to provide the benefit of allowing the distance between two memory locations to be known.
Regarding claim 6, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataWriter sends to the DataReader an RTPS DATA message containing a shared memory ID, a shared memory offset, and an epoch value (see OMG; pages 124 and 125; section 7.6.2.1.2; and page 198; OMG discloses the use of RTPS and an encapsulation identifier that corresponds to a data representation, such as CDR representation, i.e. “memory ID”, and the state, i.e. “epoch value”, is represented in the message.  Further, ByteArray bytes and a long offset is used).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s RTPS feature into the system of Rhee in order to provide the benefit of allowing encapsulation to be used to determine the state represented in the message according to the topic type (see OMG; page 125).
Regarding claim 7, Rhee and OMG disclose all the limitations of claim 6, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the shared memory ID and the shared memory offset identify a data sample in a shared memory segment (see OMG; page 124 and 125; sections 7.6.2.1.2 and 7.6.2.1.3; OMG discloses the RTPS with the encapsulation identifier, with use of the offset, corresponding to the data representation and topic, i.e. “data sample”).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 6.
Regarding claim 8, Rhee and OMG disclose all the limitations of claim 6, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the shared memory ID and the shared memory offset are included as part of the reference (see OMG; page 124 and 125; sections 7.6.2.1.2 and 7.6.2.1.3; OMG discloses the RTPS with the encapsulation identifier, with use of the offset, corresponding, i.e. “reference”, to the data representation).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 6. 
Regarding claim 9, Rhee and OMG disclose all the limitations of claim 6, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the epoch value identifies the content of the data sample (see OMG; page 125; section 7.6.2.1.2; OMG discloses the use of RTPS and an encapsulation identifier that corresponds to the state, i.e. “epoch value”, represented in the message.  The state identifies a topic type such as mutable type or extensible type, which indicates parametrized CDR encapsulation and plain/compact CDR encapsulation, respectively).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 6. 
Regarding claim 10, Rhee and OMG disclose all the limitations of claim 6, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the epoch value is included as part of an inline QoS of the RTPS DATA (see OMG; pages 124 and 125; sections 7.6.2.1.2 and 7.6.2.1.3; OMG discloses the use of RTPS that can be used with a DataRepresentationQosPolicy definition).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s QoS policy feature into the system of Rhee in order to provide the benefit of determining whether the type used to publish a given data stream is consistent with that used to subscribe to it (see OMG; page 125; section 7.6.2.3).
Regarding claim 11, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the shared memory pool is created by the DataWriter (see Rhee; column 4 lines 33-35; Rhee discloses when a FastBuffer is created, the array of buffer pointers is filled up so that each member of the array points to an available buffer in the pool).
Regarding claim 12, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses herein the first application borrows data samples from the pool and writes the borrowed data samples with the DataWriter (see Rhee; column 7 lines 47-50, column 8 lines 4-14 and lines 34-37, and column 10 lines 45-48; Rhee discloses data samples are stored in FastBuffers, and assigned a sequence number to be used when organized into a queue.  The data samples are used as outgoing data samples by the writer collator and readers receive data samples from remote writers. Further, the blocks of data including the data samples are borrowed and returned).
Regarding claim 13, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the data sample from the pool has a header including a state and an epoch value (see Rhee; column 4 lines 33-39, column 4 line 64 – column 5 line 17 and column 8 lines 8-14; Rhee discloses a growth policy, i.e. “state”, determining whether the buffers, including the data sample, are able to be borrowed from, and the outgoing data samples are assigned sequence numbers in increasing order, i.e. “epoch value”).
Regarding claim 14,  Rhee and OMG disclose all the limitations of claim 13, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the state indicates whether the sample can be borrowed by the first application (see Rhee; column 4 lines 33-39, and column 4 line 64 – column 5 line 17; Rhee discloses buffers, which include the data samples, being borrowed.  And a growth policy, i.e. “state”, that indicates whether buffers are exhausted, such as out of resources, or the pool including the buffers is doubled, i.e. “sample can be borrowed”).
Regarding claim 15, Rhee and OMG disclose all the limitations of claim 13, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the epoch value increases every time the first application borrows the sample from the pool (see Rhee; column 4 lines 33-39 and column 8 lines 8-14; Rhee discloses the buffer including the data samples being borrowed and the outgoing data samples are assigned sequence numbers in increasing order).
Regarding claim 16, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataWriter sets the state of a data sample header to indicate that the data sample cannot be borrowed by the first application prior to sending the data sample to the DataReader (see Rhee; column 5 lines 5-9; Rhee discloses that the growth policy indicates that all buffers are exhausted and a ‘out of resources’ condition is received, i.e. “cannot be borrowed”).
Regarding claim 17, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataWriter sets the state of a data sample header to indicate that the data sample can be borrowed by the first application after the DataReader has acknowledged the data sample. (see Rhee; column 5 lines 10-17; Rhee discloses that the growth policy indicates that new buffers are added and the pool is doubled, i.e. “can be borrowed”).
Regarding claim 18, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataReader uses a shared memory ID and a shared memory offset in the RTPS DATA to access the data sample in a shared memory segment (see OMG; pages 124 and 125; section 7.6.2.1.2; and page 198; OMG discloses use of a representation identifier, such as the encapsulation identifier, to access the data and the location of the data.  Further, an offset can be used which, as known, allows for the distance between the addresses to be known).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s RTPS feature into the system of Rhee in order to provide the benefit of allowing encapsulation to be used to access the data sample, as well as, determine the state represented in the message according to the topic type (see OMG; page 125).
Regarding claim 19, Rhee and OMG disclose all the limitations of claim 1, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataReader compares an epoch value in the RTPS DATA with an epoch in a data sample header to check that the content of a data sample has not been modified (see OMG; page 125; section 7.6.2.1.2; OMG discloses encapsulation identifier field in an RTPS data sub-message shall be set such that it corresponds to the data representation of the outermost object whose state is represented in the message and determining if the topic type is a mutable type or a final/extensible type, i.e. if not a mutable type then “data sample has not been modified”).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s RTPS feature into the system of Rhee in order to provide the benefit of allowing encapsulation to be used to access the data sample, as well as, determine the state represented in the message according to the topic type (see OMG; page 125). 
Regarding claim 20, Rhee discloses a method for selecting the network representation to communicate with a DataReader in a system using an Object Management Group (OMG) Real- Time Publish Subscribe (RTPS) protocol, comprising:
 (a) having a DataWriter running on a first node (see Rhee; column 2 lines 22-31, 61-63 and column 7 lines 38-40; Rhee discloses using a DataWriter to publish data via middleware running on a node. At least one node, i.e. “a first node”, of a data distribution system is provided); 
(b) having a DataReader running on a second node (see Rhee; column 2 lines 32-36, 61-63 and column 7 lines 41-45; Rhee discloses using a DataReader attached to a subscriber for receiving data via middleware.  At least one node of a data distribution system is provided.  Further, the middleware can be on other nodes, i.e. “second node”, see patent claim 1); 
(c) having a locator in which the DataReader is reachable (see Rhee; column 2 lines 1-3; Rhee discloses a global data space is identified by its domain id, i.e. “locator”. Each subscription/publication, i.e. the “DataReader” and DataWriter, belongs to the same domain to communicate, i.e. “DataReader is reachable” by the domain id).
While Rhee discloses publishing “data samples” and subscribing to data samples using a “DataWriter” and “DataReader”, as discussed above, Rhee does not explicitly disclose (d) having multiple network representations; (e) having each network representation identified by an encapsulation identifier; (f) the DataReader assigning a list of encapsulation identifiers to the locator; and (g) the DataWriter selecting one of the network representations in the list that is compatible between the DataWriter and DataReader.
In analogous art, OMG discloses (d) having multiple network representations (see OMG; pages 123 and 124, section 7.6.2.1.1; OMG discloses each data representation shall be identified by a two-byte signed integer value, the representation identifier, i.e. “network representation”.  Extended CDR data representation takes the value 0 and XML data representation takes the value 1, i.e. “multiple network representations”.  In other words, the representation identifiers are used as reference for the particular data representations.  Further, RTPS can be used and an encapsulation identifier is used as the representation identifier.  The examiner notes that the applicant’s specification states that the network representation of a data sample always starts with a two-byte header representing the encapsulation identifier; see applicant’s specification as filed; page 3); 
(e) having each network representation identified by an encapsulation identifier (see OMG; pages 124 and 125, section 7.6.2.1.2; OMG discloses use of RTPS encapsulation identifiers for the representations, such as, CDR representation and XML representation); 
(f) the DataReader assigning a list of encapsulation identifiers to the locator (see OMG; page 79 section 7.4.1, page 81 section 7.4.1.2, and page 124 section 7.6.2.1.2; OMG discloses in the use of extended CDR data representation RTPS gives a parameter list representation, including the encapsulation identifiers.  Further, the DataReader has a data representation QoS policy that contains the list of identifiers); and 
(g) the DataWriter selecting one of the network representations in the list that is compatible between the DataWriter and DataReader (see OMG; pages 123 and 124, section 7.6.1 and section 7.6.2.1.1; OMG discloses the writer and reader have compatible QoS policies, which includes the list of identifiers.  In particular, a writer’s offer representation, i.e. “network representation”, is selected based on the reader’s sequence request and policies being compatible).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s data representation feature into the system of Rhee in order to provide the benefit of allowing the data samples to be efficiently retrieved from the buffer (see Rhee; column 4 lines 13-20) by using the data representation QoS policy, thereby allowing for possible extensions (see OMG; page 123; section 7.6.2.1).
Regarding claim 21, Rhee and OMG disclose all the limitations of claim 20, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the list of encapsulation identifiers for the locator is ordered by the DataReader to indicate a priority and the DataWriter uses the priority to make the selection of the network representation (see OMG; page 124, section 7.6.2.1.1; OMG discloses a data representation policy is used, which in includes the list of representation identifiers, based on the QoS, i.e. “priority”. In other words, priority is given based on the QoS policy).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 20. 
Regarding claim 22, Rhee and OMG disclose all the limitations of claim 20, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the network representations are an Extended CDR encoding version 1 (XCDR1) (see OMG; page 124; section 7.6.2.1.1; OMG discloses representation identifiers, such as, XCDR, which corresponds to the Extended CDR Data Representation), an Extended CDR encoding version 2 (XCDR2), or a shared memory reference (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Extended CDR encoding version 1” alternative).
One of ordinary skill in the art would have been motivated to combined Rhee and OMG because they both disclose features of real-time data distribution, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed inventio, to incorporate OMG’s XCDR feature into the system of Rhee in order to provide the benefit of compact and efficient binary representation and minimizes CPU and bandwidth usage (see OMG; page 78; Table 7.25).
Regarding claim 23, Rhee and OMG disclose all the limitations of claim 20, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataWriter selects the shared memory reference network representation for a shared memory locator when the first node and second node are the same (see OMG; pages 124 and 127, section 7.6.2.1.1, section 7.6.3.1 and section 7.6.3.2; OMG discloses a data representation policy is used, which in includes the list of representation identifiers, and selection based on the QoS policy, as well as, the same domain, i.e. “first node and second node are the same”, is specified).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 20.
Regarding claim 24, Rhee and OMG disclose all the limitations of claim 20, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataReader creates a shared memory segment associated with a shared memory locator (see Rhee; column 7 lines 41-45; Rhee discloses internal buffers being created on behalf of the user consumer application, i.e. “DataReader”).
Regarding claim 25, Rhee and OMG disclose all the limitations of claim 20, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein a shared memory locator contains a shared memory ID that can be used to attach to a shared memory segment created by the DataReader and a node identifier that can be used to identify the second node (see Rhee; column 2 lines 1-3, 32-36, 61-63 and column 7 lines 41-45; Rhee discloses a domain ID that is attached to internal buffers used for the DataReader of the subscriber on the node).
Regarding claim 26, Rhee and OMG disclose all the limitations of claim 20, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataReader writes a node identifier in the shared memory segment (see Rhee; column 7 line 61 – column 8 line 3; Rhee discloses each data-object instance has an associated key, and is also associated with one or more sample entries in the queue).
Regarding claim 27, Rhee and OMG disclose all the limitations of claim 20, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataWriter uses the shared memory ID in a locator to attach to a shared memory segment created by the DataReader (see Rhee; column 2 lines 1-3, 22-31 and column 7 lines 36-45; Rhee discloses a domain ID that is attached to internal buffers used for the DataWriter of the publisher that is created by the DataReader).
Regarding claim 28, Rhee and OMG disclose all the limitations of claim 20, as discussed above, and further the combination of Rhee and OMG clearly discloses wherein the DataWriter compares a node identifier in a shared memory locator with a node identifier in a shared memory segment to determine whether the first node and the second node are the same (see OMG; pages 124 and 127, section 7.6.2.1.1, section 7.6.3.1 and section 7.6.3.2; OMG discloses a data representation policy is used, which in includes the list of representation identifiers, and selection based on the QoS policy, as well as, the same domain, i.e. “first node and second node are the same”, is specified).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(NPL) Lopez-Vega et al. "A content-aware bridging service for publish/subscribe environments" discloses sets of datawriters and datareaders and their interoperation pertaining to topics.
Kim et al. (U.S. 2015/0370546 A1) discloses a data distribution system and the QoS of the DataWriter and DataReader.
Fields et al. (U.S. 2009/0271466 A1) discloses a publisher and Data Writer referencing the OMG specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        07/24/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442